DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Sato et al. JP2012072267A Google Patents English translation Sato et al. JP2012072267A Google Patents Translation found at:   https://patents.google.com/patent/JP2012072267A/en is withdrawn in light of Applicant’s amendments to the claims 12/14/2022.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
. Claims 1, 14-25, drawn to a composition comprising a watersoluble polysaccharide of MW greater than 100,000 and less than 2,000,000, classified in B24B 37/044.
II. Claims 26-32, drawn to a composition comprising a water soluble polyvinylpyrrolidone and excluding abrassives, classified C08G 77/442.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because they comprise different water soluble polymers and a composition comprising abrasives and one excluding abrasives cannot be used together.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Berkowitz on 1/3/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 and 14-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Non-Final Rejection
Claims 1 and 14-25 are pending for examination.  Claim 1 is independent.  Claims 26-32 are withdrawn.  Support for Applicant’s amendments to the MW of the polysaccharide can be found in at least [0043-0044] of the Applicant’s specification US 20190300821.
Examiner notes that Applicant’s specification defines “…substantially no abrasives…” as an inclusion of 0.01% wt of abrasives. [0119] of the published spec.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-17 and 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1).
	Tsuchiya et al. (US 2014/0302752 A1) teach a silicon polishing composition comprising water-soluble polysaccharides (see page 2 [0033] last line) having a weight average molecular weight of 100,000 or more and 2,000,000 (see page 3, [0035]) explicitly teaching the same range as in claims 14-15.  
	Limitation to an anionic surfactant [0050] selected from Group B compounds having a sulfonic acid (salt) group, compounds having a sulfuric acid ester (salt) group, compounds having a phosphonic acid (salt) group, compounds having a phosphoric acid (salt) group, and compounds having a phosphinic acid (salt) group is met by the art in [0055] teaching both the claimed an organic sulfonic acid, and an organic phosphonic acid.

	Limitation of the pH buffer of claim 17 can be found in [0055-0056] teaching the weak acids of the claim 17 (ie ethylenediamine tetraacetic acid) and the weak bases of claim 17 (ie methylamine) in [0044] also teaching the conjugate base of claim 17. The conjugate acid of claim 17 is met by the art in [0055] teaching sulfuric acid. 
	Limitation to claim 19 pH adjuster is taught in [0055] teaching formic acid.
	The pH limitations of claims 21-22 and 24-25 are taught in [0048] specifically teaching the silicon polishing composition has a pH greater than 8 and 11 or less encompass the claimed range.  
	Tsuchiya et al. (US 2014/0302752 A1) do not exemplify the composition of claim 1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed composition comprising a watersoluble polysaccharide of the claimed MW and anionic surfactant as claimed because Tsuchiya et al. teach a similar silicon polishing composition comprising the claimed watersoluble polysaccharide of the same MW and anionic surfactant in general.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1) as applied to claims 1 and 14-17 and 19, 21-25 above, and further in view of Panandiker et al. (WO2011123736A1).

	Panandiker et al. (WO2011123736A1) teach silicon care compositions (see title and page 5,ln.15) comprising the claimed pH buffer peptides on page 48,ln.10 and antiseptic benzoyl peroxides and erythromycin on page 49,ln.30-33. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicon polishing composition of Tsuchiya et al. with the claimed pH buffer peptides in claim 18 and do not teach the antiseptic of claim 20 because Panandiker et al. teach the claimed pH buffer peptides on page 48,ln.10 and antiseptic benzoyl peroxides and erythromycin on page 49,ln.30-33 provide care benefits to the silicon in general.  One of ordinary skill in the art would have been motivated to combine the teachings of Tsuchiya et al. with that of Panandiker et al. since both teach silicon treatment compositions.
 Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761